United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2579
                                  ___________

Fannie Moten,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Warren Unilube, Inc.,                  *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: January 26, 2012
                               Filed: January 31, 2012
                                ___________

Before MURPHY, BOWMAN, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Fannie Moten appeals the district court’s1 adverse grant of summary judgment
in her action asserting that her former employer discriminated against her based on
her age and gender, and unlawfully retaliated against her for complaining about a
single incident with a co-worker, which involved offensive language. Upon careful
de novo review, see Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514
(8th Cir. 2011), we affirm.


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Regarding Moten’s discrimination claims, we conclude that she failed to create
a trialworthy issue as to whether the proffered legitimate, non-discriminatory
explanation for her termination--a reduction in force following a loss of revenue--was
a pretext for unlawful sex or age discrimination. See Haigh v. Gelita USA, Inc., 632
F.3d 464, 468, 470 (8th Cir. 2011) (if employer provides legitimate,
non-discriminatory reason for termination, burden returns to plaintiff to prove that
reason was pretext for age discrimination; showing of pretext necessary to survive
summary judgment requires more than merely discrediting employer’s asserted
reasoning for terminating employee; plaintiff must also demonstrate that
circumstances permit reasonable inference of discriminatory animus); Elam v.
Regions Fin. Corp., 601 F.3d 873, 880-81 (8th Cir. 2010) (court does not sit as
super-personnel department reviewing wisdom or fairness of business judgments of
employers, except to extent those judgments involve intentional discrimination);
EEOC v. Trans States Airlines, Inc., 462 F.3d 987, 995 (8th Cir. 2006) (change in
proffered explanation must be substantial to give rise to inference of pretext); Evers
v. Alliant Techsystems, Inc., 241 F.3d 948, 955 & n.9 (8th Cir. 2001) (decline in
revenue is legitimate business justification for reduction in workforce); see also
McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855, 860 (8th Cir. 2009)
(claims under Title VII and Arkansas Civil Rights Act (ACRA) are governed by same
standards).

       We also conclude that summary judgment was properly granted on Moten’s
retaliation claim. See Brannum v. Mo. Dep’t of Corr., 518 F.3d 542, 547-49 (8th Cir.
2008) (to show she engaged in protected activity for purposes of retaliation claim,
plaintiff was required to prove she had good faith, reasonable belief that underlying
challenged conduct violated Title VII; unless extremely serious, isolated incidents
will not amount to discriminatory changes in terms and conditions of employment;
single, relatively tame comment was insufficient as matter of law to support
objectively reasonable belief it amounted to unlawful sexual harassment); see also
McCullough, 559 F.3d at 864 (noting ACRA contains nearly identical prohibition

                                         -2-
against retaliation as Title VII; analyzing ACRA and Title VII using same approach);
Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d 1034, 1042-43 (8th Cir. 2007) (where
there is no direct evidence of retaliatory motive, retaliation claims under Title VII and
ADEA are analyzed under same framework).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -3-